DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-10, 12-14, 19, 27, 29, 33, and 34 in the reply filed on 11 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 March 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 January 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Office.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-14, 19, 27, 29, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegner et al. (Macromolecules 2016, 49, 4229-4235, from the IDS filed 11 March 2022, hereinafter referred to as “Wegner”).
As to Claims 1 and 27: Wegner teaches a method of oxidation and reduction of cobalt cross-linked PEG hydrogels changing from viscoelastic liquids to elastic solids (Abstract). Wegner further teaches that the polymer crosslinking undergoes oxidation and/or reduction by adding H2O2 additionally Wegner does not discuss that the reaction is performed in the dark and as such it would be expected to be exposed to natural light (Experimental Section).
As to Claim 2: Wegner teaches the method of claim 1 (supra). Wegner further teaches that the polymer is a hydrogel (Abstract).
As to Claim 3: Wegner teaches the method of claim 1 (supra). Wegner further teaches that the storage and loss modulus changes (Rheological Characterization).
As to Claims 4 and 5: Wegner teaches the method of claim 1 (supra). Wegner further teaches that the polymer is a 4-arm histidine-modified PEG hydrogel (Abstract).
As to Claims 6-10, 12-14, and 19: Wegner teaches the method of claim 1 (supra). Wegner teaches that the polymer has the structure:

    PNG
    media_image1.png
    99
    241
    media_image1.png
    Greyscale

which meets the instant claim limitations wherein X is carbon L1 is an unsubstituted, acyclic, unbranched heteroaliphatic, L2 is an unsubstituted, acyclic, unbranched heteroaliphatic, P is a linear homopolymer with a Mw of 2000 g/mol, and n is 4 and LA is histidine (Figure 1). 
	As to Claim 20: Wegner teaches the method of claim 1 (supra). Wegner further teaches that the metal is cobalt (Abstract). 
	As to Claim 29: Wegner teaches the method of claim 1 (supra). Wegner further teaches that the photoinitiator is hydrogen peroxide (i.e., a peroxide).
	As to Claims 33 and 34: Wegner teaches the method of claim 1 (supra). Wegner teaches that H2O2 is added and that the reaction of the H2O2 results in the oxidation of cobalt (Experimental Section).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767